Citation Nr: 1401824	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1992 to August 1996.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from the September 2009 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  

During the current appeal, and specifically in June 2013, the Veteran testified at a hearing at the Boise RO conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2012) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required


REMAND

The Veteran testified at a June 2013 hearing that he has undergone annual hearing tests since becoming employed at the VA in 2008.  These reported hearing tests issued at the VA facility in Boise, Idaho, where the Veteran is currently employed, have not yet been secured and associated with the claims file.  

In a July 2013 statement, the Veteran indicated that he previously worked for the City of Oceanside in California, and had contacted the Human Resources department there in an attempt to obtain any records pertaining to potential hearing evaluations he may have undergone while employed there.  According to the Veteran, he was informed that one of the employees would search for his file to determine whether any hearing tests were performed.  It does not appear that the Veteran followed up with the Human Resources department in determining whether any hearing tests were performed during his employment there.  The Veteran further testified at his hearing that prior to being seen by a VA audiologist, VA sent him to a private audiologist for an evaluation.  See T., p. 6.  

The Board notes that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide the name and address of the VA facility in Boise, Idaho where he is currently employed.  Then, once this information has been provided, obtain from the designated VA facility, any and all documents pertaining to hearing tests administered to the Veteran from 2008 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted in the claims folder.  

2. Then, ask the Veteran to provide the full address for the private treatment facility where he received treatment for his hearing problems, as well as the specific date(s) in which he received treatment there.  Also, contact the City of Oceanside Human Resources department to determine whether the Veteran underwent any hearing tests during his employment there.  If so, obtain the name(s) and address(es) of the facilities where these hearing tests were performed.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any audiological treatment that the Veteran may have received for his hearing problems, as well as any hearing tests conducted by his previous employer.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


